DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on August 4, 2022.  
Claims 1-4 have been amended.
Claim 5 is newly added for consideration.
Claims 1-5 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title. 
The rejection made under 35 USC 112(b) with regard to claims 1-4 are now withdrawn in view of claim amendments. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relating to an electronic equipment provided with an AI processor (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Zweig, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein the Al processor operation unit deploys the program stored in the specific storage area of the storage unit into the memory of the Al processor, the Al processor loads the program for the Al processor from the memory of the Al processor, to execute a process instructed by the program loaded”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 4, 2022 (i.e. on pg. 6-9 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-4, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 5, the closest prior arts of record, Zweig, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… the Al processor loads the program for the Al processor from the memory of the Al processor, to execute a process instructed by the program loaded, the program is not included in firmware of the electronic equipment, the program stored in the storage unit includes function information indicating a function that can be achieved by causing the Al processor to execute the process instructed by the program loaded, the Al processor operation unit notifies the display content control unit of function information of the program stored in the storage unit, the display content control unit causes the display unit to display an instruction accept portion that accepts an instruction to execute a function indicated by the function information notified from the Al processor operation unit, the program stored in the storage unit includes a function version indicating a version of the function of the program, and the display content control unit causes the display unit to display the instruction accept portion capable of accepting designation of a function version, when a plurality of the programs in which functions are same and function versions are different from one another are stored in the storage unit”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 4, 2022 (pg. 6-9 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKY X ZHENG/Primary Examiner, Art Unit 2675